Exhibit 10.1

[g42351kgi001.jpg]

Amendment to Credit Agreement

 

This agreement is dated as of February 7, 2007, by and between Heeling Sports
Limited (the “Borrower”) and JPMorgan Chase Bank, N.A., successor by merger to
Bank One, NA, with its main office in Chicago, IL (the “Bank”), and its
successors and assigns. The provisions of this agreement are effective on the
date that this agreement has been executed by all of the signers and delivered
to the Bank (the “Effective Date”).

WHEREAS, the Borrower and the Bank entered into a Credit Agreement dated August
20, 2004, as amended (if applicable) (the “Credit Agreement”); and

WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;

NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.                                      DEFINED TERMS. Capitalized terms not
defined herein shall have the meaning ascribed in the Credit Agreement.

2.                                      MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:

2.1                               Section 1.2 of the Credit Agreement is hereby
amended and restated as follows:

1.2                               Facilty A (Line of Credit). The Bank has
approved a credit facility to the Borrower in the principal sum not to exceed
$2,000,000.00 in the aggregate at any one time outstanding (“Facility”). Credit
under Facility A shall be repayable as set forth in a Line of Credit Note
executed concurrently with this agreement, and any renewals, modifications or
extensions thereof. The proceeds of Facility A shall be used for the following
purpose; working capital.

2.2                               The second paragraph in Section 1.2 of the
Credit Agreement captioned “Non Usage Fee” is hereby deleted.

2.3                               Section 3.5 C of the Credit Agreement is
hereby deleted.

2.4                               Section 3.5 D of the Credit Agreement is
hereby deleted.

3.                                      RATIFICATION. The Borrower ratifies and
reaffirms the Credit Agreement and the Credit Agreement shall remain in full
force and effect as modified herein.

4.                                      BORROWER REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants that (a) the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
as of the date of this agreement, (b) no condition, act or event which could
constitute an event of default under the Credit Agreement or any promissory note
or credit facility executed in reference to the Credit Agreement exists, and (c)
no condition, event, act or omission has occurred, which, with the giving of
notice or passage of time, would constitute an event of default under the Credit
Agreement or any promissory note or credit facility executed in reference to the
Credit Agreement.

5.                                      FEES AND EXPENSES. The Borrower agrees
to pay all fees and out-of-pocket disbursements incurred by the Bank in
connection with this agreement, including legal fees incurred by the Bank in the
preparation, consummation, administration and enforcement of this agreeement.

6.                                      EXECUTION AND DELIVERY. This agreement
shall become effective only after it is fully executed by the Borrower and the
Bank.

7.                                      ACKNOWLEDGEMENTS OF BORROWER. The
Borrower acknowledges that as of the date of this agreement it has no offsets
with respect to all amounts owed by the Borrower to the Bank arising under or
related to the Credit Agreement on or prior to the date of this agreement. The
Borrower fully, finally and forever releases and discharges the Bank and its
successors, assigns, directors, officers, employees, agents and representatives
from any and all claims, causes of action, debts and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of the Bank related to the Credit
Agreement on or prior to the date hereof. The Borrower acknowledges and agrees
that this agreement is limited to the terms outlined above, and shall not be
construed as an agreement to change any other terms or provisions of the Credit


--------------------------------------------------------------------------------


Agreement. This agreement shall not establish a course of dealing or be
construed as evidence of any willingness on the Bank’s part to grant other or
future agreements, should any be requested.

8.                                      NOT A NOVATION.  This agreement is a
modification only and not a novation. Except for the above-quoted
modification(s), the Credit Agreement, any loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, instruments or documents executed in
connection with the Credit Agreement, and all the terms and conditions thereof,
shall be and remain in full force and effect with the changes herein deemed to
be incorporated therein. This agreement is to be considered attached to the
Credit Agreement and made a part thereof. This agreement shall not release or
affect the liability of any guarantor of any promissory note or credit facility
executed in reference to the Credit Agreement or release any owner of collateral
granted as security for the Credit Agreement. The validity, priority and
enforceability of the Credit Agreement shall not be impaired hereby. To the
extent that any provision of this agreement conflicts with any term or condition
set forth in the Credit Agreement, or any document executed in conjunction
therewith, the provisions of this agreement shall supersede and control. The
Bank expressly reserves all rights against all parties to the Credit Agreement.

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Borrower :

 

 

 

3200 Belmeade Dr., Ste. 100

 

Heeling Sports Limited

 

 

 

Carrollton, TX 75006

 

By:

Heeling Managment Corp

General Partner 

 

 

 

 

 

 

 

By:

/s/ Michael W. Hessung

 

 

 

 

 

 

 

 

 

Michael W. Hessung

CFO 

 

 

 

Printed Name

Title 

 

 

 

 

 

 

 

Date Signed:

 2/7/07

 

 

 

 

 

 

 

 

 

 

Bank:

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/ J. Patrick Brockette

 

 

 

 

 

 

 

 

 

J. Patrick Brockette

SVP 

 

 

 

Printed Name

Title 

 

 

 

 

 

 

 

Date Signed:

 2/7/07

 

2


--------------------------------------------------------------------------------